Citation Nr: 1725677	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-16 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for drop foot, to include as secondary to the service-connected lumbosacral strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the lower back.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for residuals of a cold injury to the right foot, prior to December 17, 2014, and in excess of 30 percent on and after December 17, 2014.

5.  Entitlement to a rating in excess of 10 percent for residuals of a cold injury to the left foot, prior to December 17, 2014, and in excess of 30 percent on and after December 17, 2014.

7.  Entitlement to a compensable rating for right ankle sprain/strain, prior to December 17, 2014, and 10 percent on and after December 17, 2014.


REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which essentially determined that new and material evidence had been received to reopen a previously denied claims of entitlement to service connection for degenerative joint disease of the lumbar spine, and service connection for drop foot, claimed as secondary to lumbosacral strain; however, the RO continued the denial of those claims on the merits.  That rating action also denied the claims of entitlement to increased ratings for lumbosacral strain, right ankle sprain, and residuals of cold injury of the right and left feet.  The Veteran filed a Notice of Disagreement (NOD) in May 2011.  The RO issued a Statement of the Case (SOC) in June 2012. In June 2014, the Veteran filed a Substantive Appeal.  In a statement attached to his Substantive Appeal, the Veteran argued that this was the second Substantive Appeal that he had submitted in response to the June 2012 SOC.  The RO then issued a Supplemental SOC (SSOC) in February 2015 in which the RO found that the Veteran had submitted a timely Substantive Appeal and readjudicated the claims on the merits.  

Subsequently, in a Decision Review Officer's (DRO) decision in February 2015, the RO increased the evaluation for cold injuries to the right foot and left foot, each from 10 percent to 30 percent, effective from December 17, 2014; that rating action also increased the rating for right ankle sprain from 0 percent to 10 percent, effective December 17, 2014.  Those, however, are not the highest possible ratings, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2015, the Board remanded the case to the RO, in order to afford the Veteran a personal hearing.  On October 25, 2016, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of increased rating for the lumbosacral strain, right ankle sprain/strain, and residuals of cold injury to the right and left feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a September 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the low back, on the basis that the evidence did not show that this disability was related to military service, to include the service-connected lumbosacral strain.  

2.  Additional evidence received since the September 2008 Board decision is new to the record, but does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for degenerative joint disease of the low back, to include as due to lumbosacral strain.  

3.  In a September 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for right foot drop, to include as secondary to the lumbosacral strain on the basis that the medical evidence did not demonstrate that the Veteran's current footdrop was related to his service connected lumbosacral strain.  

4.  Additional evidence received since the September 2008 Board decision is new to the record, but does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for right foot drop, to include as secondary to the lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The September 2008 Board decision, which denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the low back, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for degenerative joint disease of the low back have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  

3.  The September 2008 Board decision, which denied the Veteran's claim of entitlement to service connection for right foot drop, including as secondary to lumbosacral strain, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §  20.1100 (2016).  

4.  The criteria for reopening a claim of entitlement to service connection for right foot drop, including as secondary to lumbosacral strain, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in a letter sent to the Veteran in December 2010.  Additional letters were issued in June 2013 and November 2014.  

It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Although VA examinations have not been provided, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159 (c) (4) (iii).  As discussed in detail in the analysis section, the Veteran's claims for entitlement to service connection for DJD of the lower back and for foot drop have not been reopened; thus, an examination is not required.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Pertinent Laws, Regulations, and Court Precedents.

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  A Board decision is final on the date stamped on its face.  38 C.F.R. § 20.1100 (2016).   Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Claim to reopen-S/C DJD of the low back.

The Veteran asserts that service connection is warranted for degenerative joint disease of the lower back, which he claims developed as a result of a fall during basic training in service.  

Historically, as noted above, the Veteran's claim was previously denied by the Board in September 2008.  At that time, the evidence of record included the service treatment records (STRs), which showed that the pre-induction examination, dated in August 1959, was negative for any complaints or findings of a back disorder.  In September 1960, the Veteran was seen for complaints of back pain.  On the occasion of the separation examination in September 1961, clinical evaluation of the spine was reported as normal.  

Also considered by the Board were post service treatment records, VA as well as private treatment reports, dated from August 1986 through February 2004, which showed that the Veteran received clinical evaluation and treatment for chronic low back pain associated with diagnosed degenerative joint disease (DJD) of the lumbar spine.  In August 1986, the Veteran was seen with problems concerning low back pain with radiculopathy into the right lower extremity and knee region; it was noted that he also had a degenerative disc at L5 S1.  During a VA neurosurgery visit in April 2004, the Veteran complained of chronic back pain shooting down the lower extremity for long periods of time.  The Veteran claimed that the pain started with a fall in 1959 when he was in the service, but he did not have any pain when he was in service; however, it has gotten progressively worse.  Following an evaluation and diagnostic testing, the assessment was chronic degenerative disease of the lumbar spine with L5-S1 spondylolisthesis and multiple bulging discs all throughout with foraminal stenosis.  

The Veteran was afforded a VA examination for evaluation of the spine in June 2004.  It was noted that the claims file indicated that the Veteran had an injury to the lower back and had lower back pain starting in 1961.  He was given minimal treatment of Aspirin, linament and heat.  He was asymptomatic until approximately 1986 at which time his lower back pain started active up.  His x-rays have revealed DJD of the lumbar spine and spina bifida.  Following an examination, the examiner stated that it was as likely as not that the Veteran was suffering from lower back strain which had its origins in the service.  The examiner stated, however, that the DJD of the lumbar spine was less likely than not attributable to the service connected lower back injury.  

By a rating action in July 2004, the RO granted service connection for lumbosacral strain, effective March 25, 1999.  That rating action also denied service connection for degenerative joint disease of the lower back.  Based on a finding that the DJD of the lower back was unrelated to the disability which occurred in service.  

Additional treatment notes, including VA as well as private treatment reports, dated from March 2005 to May 2007, reflect ongoing treatment for DJD of the lower back.  Among the records was the report of an MRI of the lumbar spine, dated in November 2006, which showed severe foraminal stenosis on the right at L5-S1.  The Veteran received treatment for multilevel degenerative disc disease of the lumbar spine; he was treated with physical therapy.  

In its September 2008 decision, the Board found that there was no competent evidence of record relating any current joint disease of the low back to service or to the Veteran's service connected lumbar strain.  

In a report of General Information (VA Form 21-0820), dated in December 2010, the Veteran sought to reopen his claim of entitlement to service connection for DJD of the lumbar spine.  

Submitted in support of the reopened claim were treatment reports dated from August 2009 to July 2010, which revealed ongoing clinical evaluation and treatment for degenerative disc disease.  An MRI of the lumbar spine, dated in June 2010, revealed severe multilevel degenerative disc disease and spondylotic changes from L2/3 through L5/S1.  

VA progress notes dated from March 2013 to October 2013 reflect ongoing clinical evaluation and treatment for complaints of severe back pain associated with DJD of the lumbar spine.  A September 2013 treatment note reflects an impression of chromic Low back pain since service 'DJD/strain/ and radiculopathy.  

Received in June 2014 was a lay statement from J. C. verifying that he was in the same basic training cycle with the Veteran at Fort Hood, in Texas during the period from October and November 1959.  J. C. reported that the Veteran did sustain an injury while engaging in rope climbing on a training ground obstacle course.  J. C. stated that he was unable to speak to the severity of the injury, but he knew that the Veteran received some sort of medical attention at that time.  

At his personal hearing in October 2016, the Veteran maintained that his low back arthritis is aggravated by the trauma he sustained in service as a result of the fall during basic training in 1959.  It was argued that his arthritis has been aggravated by the service-connected lumbosacral strain.  

The Board has reviewed the evidence submitted since the September 2008 Board decision and concludes that new and material evidence has not been submitted.  As noted above, the September 2008 denial was based on a finding that the evidence failed to show that the joint disease of the low back was related to service.  The evidence added to the record since the Board decision does not include any competent evidence that tends to establish a relationship between the Veteran's DJD of the low back and military service.  

In sum, none of the evidence added to the record since the final Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DJD of the lower back.  The recent evidentiary submissions, when viewed in the context of the prior denial, have not addressed the evidentiary defect, namely lack of competent nexus evidence.  The new evidence is cumulative, showing merely a continuation of the same problems and the Veteran's repeated allegations of service incurrence.  Therefore, the application to reopen is denied.  

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it. Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of nexus, which was not previously considered in the prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.  

Consequently, the evidence added to the record since the September 2008 denial of service connection for DJD of the lower back is not material because it does not relate to an unestablished fact necessary to substantiate the claim, and does not present the reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for DJD of the lower back is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).  


IV.  Claim to reopen-S/C for drop foot, secondary to lumbosacral strain.

The Veteran essentially contends that he is entitled to service connection for right drop foot condition, which developed as a result of a fall in service during training.  Alternatively, the Veteran argues that his foot drop developed as a result of his service-connected lumbosacral strain.  

As noted above, the Veteran's claim for service connection for drop foot was previously denied by the Board in September 2008.  At that time, the Board considered the STRs, including the pre-induction examination, dated in August 1959, was negative for any complaints or findings of a foot disorder.  The STRs show that the Veteran was seen in January 1961 for complaints of persistent ache in the instep of the right foot with cold weather exposure; the impression was arthralgias.  At the time of his separation examination in September 1961, the Veteran reported that he sustained frostbite to his feet and fingers in Korea in January 1961; it was noted that residuals included tingling of the feet during cold weather.  Clinical evaluation of the feet was reported as normal.  

Also considered by the Board were the results of a VA examination, dated in August 1998.  The examination report noted that the Veteran reported being exposed to the cold in 1961 and suffering frostbite to the feet and fingers.  The examiner noted that the only complaints reported by the Veteran was that his feet get cold in extremes of weather and whitening of his fingers when exposed to cold.  The examiner stated that the Veteran's symptoms suggested Raynaud's phenomenon.  The impression was bilateral foot pain due to bilateral pes planus, left calcaneal spur, and bilateral plantar fasciitis; the examiner stated that this is unlikely to be related to residuals of frostbitten feet.  The examiner stated that the residuals of frostbite included increased sensitivity to cold in the feet; he also noted that there was no evidence of peripheral neuropathy or chronic fungal infections.  

The records show that the Veteran was seen in a neurology clinic in March 2004, at which time it was noted that he was last seen in October 2003 for a long standing history of nonradiating back pain but recent flare up of pain, tingling, and numbness of pain radiating down both lower extremities, right greater than left along with a right leg and foot weakness.  Objective assessment was difficulty because of variable power with poor effort, although his right foot seemed weaker.  The impression was possible radiculopathy vs. right sciatic neuropathy.  

Additional treatment notes, including VA as well as private treatment reports, dated from March 2005 to May 2007, reflect ongoing evaluation for complaints of drop foot.  When seen in October 2005, the Veteran continued to complain of chronic progressive back pain and questionable symptoms of claudication.  It was noted that the Veteran was previously seen in October 2003 for a foot drop.  At that time, the Veteran indicated that he developed the weakness in the right foot 3 months earlier and he believed that it has progressed.  The assessment was chronic low back pain since service with possible DJD and strain, radiculopathy, and possible symptoms of neurogenic claudication for the last six months, and variable weakness of both feet with plantar flexion and dorsiflexion along distal hypesthesia suggestive of an underlying neuropathy of unclear etiology, previous blood work negative.  

Of record is an MRI of the lumbar spine, dated in November 2006, which showed severe foraminal stenosis on the right at L5-S1.  A large circumferential pseudo bulge was present, causing severe bilateral L5 foramina narrowing, likely contributing to the reported footdrop as well.  It was noted that mild canal stenosis was also seen at that level.  The differential diagnosis was right foot drop likely secondary to right foraminal stenosis at L5-S1.  On the occasion of a VA examination in March 2007, a VA examiner noted that the Veteran had sensory findings of impairment to light touch and pinprick but those findings have been attributed to other disorders by expert neurologic opinion and would be unlikely to be residuals of the frostbite injury of the minor kind suffered by the Veteran in service.  The diagnosis was subjective residuals of frostbite injury of both feet.  

By a rating action in August 2007, the RO denied service connection for drop foot based on a finding that evidence did not show that the drop foot is related to the service-connected condition of lumbosacral strain, nor was there any evidence of this disability during military service.  

At a personal hearing in May 2008, the Veteran indicated that he sustained the injury to his right foot when he slipped off and fell during a rope climbing event during basic training in 1959.  The Veteran indicated that they thought he simply had a sprain; he was given two aspirins and told him to keep moving.  The Veteran indicated that he didn't really have a problem with the right leg until he got out of service in 1961; his back got progressively worse over the years, and he now experiences pain down the legs which is causing the foot drop.  The Veteran indicated that he began experiencing problems in 1986; his private doctor examined him and told him that he had foot drop.  The Veteran indicated that he also had an MRI in 1986 which shows that he started developing degenerative joint disease of the spine which was contributing to the foot drop.  

In a September 2008 decision, the Board determined that the medical evidence did not demonstrate that the Veteran's current footdrop was related to his service connected lumbosacral strain.  It was also determined that the evidence of record suggested that the Veteran's joint disease of the lumbar spine was likely contributing to his footdrop, but as noted above, service connection for joint disease of the lumbar spine had not been granted.  

In a report of General Information (VA Form 21-0820), dated in December 2010, the Veteran sought to reopen his claim of entitlement to service connection for foot drop.  

Submitted in support of the reopened claim were treatment reports dated from August 2009 to July 2010, which revealed ongoing clinical evaluation and treatment for general osteoarthritis, with radiculopathy into the lower extremities.  A physical therapy note, dated in August 2009, reflects a diagnosis of right foot drop secondary to old L5 radiculopathy, right L4-5 and L5-S1 foraminal stenosis.  

Submitted in support of the Veteran's claim was a medical statement from Dr. Ranganna Kishore-Kumar, dated in May 2010, indicating that the Veteran was seen and followed in his neurology clinic and was most recently seen in November 2009.  Dr. Kishore-Kumar stated that the Veteran has bilateral foot drop, right more than left, along with numbness and loss of feeling since around 2003, which affects his ambulation and for which he has to use foot braces.  Dr. Kishore-Kumar stated that the foot drop could be due to advanced degenerative arthritis of the lumbar spine causing polyradiculopathy, and/or underlying neuropathy of unclear etiology.  

In a subsequent medical statement, dated in September 2011, Dr. Kishore-Kumar stated that the Veteran has bilateral foot drop right more than left along with numbness and loss of feeling since around 2003 which affects his ambulation and has to use foot braces.  Dr. Kishore-Kumar stated that foot drop is caused by polyradiculopathy secondary to advanced degenerative arthritis of the lumbar spine and/or underlying neuropathy of unclear etiology.  Dr. Kishore-Kumar noted that the cause of neuropathy in the Veteran's case is unclear as blood work for most treatable causes including diabetes was negative.  He further noted that the Veteran has given a history of remote frostbite which could have residual symptoms including pain, tingling and numbing discomfort similar to neuropathy.  

VA progress notes dated from March 2013 to October 2013 reflect ongoing clinical evaluation and treatment for complaints of weakness, tingling and numbness in the feet, right greater than left.  In September 2013, it was noted that the Veteran was seen for chronic right foot and left foot drop, right greater than left.  

Received in June 2014 was a lay statement from J. C. verifying that he was in the same basic training cycle with the Veteran at Fort Hood, in Texas during the period from October and November 1959.  J. C. reported that the Veteran did sustain an injury while engaging in rope climbing on a training ground obstacle course.  J. C. stated that he was unable to speak to the severity of the injury, but he knew that the Veteran received some sort of medical attention at that time.  

At his personal hearing in October 2016, the Veteran indicated that he sustained a drop foot when he fell down after climbing.  The Veteran related that they had to climb up the infiltration course and come back down; however, he lost control and dropped down.  The Veteran stated that he thought that he broke his leg and asked to go the infirmary, but was not allowed to go.  The Veteran reported that he discovered that he had the drop foot problem about three to four years after he got out of military service, and he has experienced drop foot problems since the inservice incident.  It was argued that the Veteran's right foot drop stems from the injury to his leg during the incident at Fort Hood.  

As noted above, the Veteran was originally denied service connection for right foot drop in an August 2007 rating decision, which noted that there was no evidence of drop foot in service, and there was no evidence of any relationship between the disability which occurred in service, lumbar strain, and drop foot.  A September 2008 Board decision found that there was no evidence of drop foot in service and medical evidence of record did not demonstrate that the Veteran's current footdrop is related to his service-connected lumbosacral strain.  This Board decision became final as of the date stamped on its face.  38 C.F.R. § 20.1100.  The Veteran filed the current claim to reopen in December 2010.  

As noted above, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

The evidence received after September 2008 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Relevant evidence obtained since the September 2008 Board decision includes a September 2011 medical statement from Dr. Kishore-Kumar, the Veteran's testimony at the October 2016 hearing, and the statement from J.C.  The Veteran's testimony is cumulative and redundant of the testimony he provided in 2008 and is not new and material evidence.  The statement from J.C. does not provide nexus evidence with regard to right foot drop.  Dr. Kishore-Kumar's statements, at most, relate his foot drop to degenerative disease of the lumbar spine, which is not a service connected disability.  

Consequently, the evidence added to the record since the September 2008 denial of service connection right foot drop is not new and material.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for right foot drop is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016


ORDER

The application to reopen a claim of service connection for degenerative joint disease of the lower back is denied.  

The application to reopen a claim of service connection for right drop foot, to include as secondary to the service-connected lumbosacral strain, is denied.  


REMAND

The Veteran essentially contends that his service-connected lumbosacral strain, right ankle and residuals of cold injury to the right and left feet are more disabling than reflected by the currently assigned ratings.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below. 

A.  Lumbosacral strain.

At his personal hearing in October 2016, the Veteran indicated that his back condition has gotten worse over the last few years; it has definitely gotten worse since he was last examined in December 2014.  He gets pain running up and down his spine.  The Veteran related that the pain wakes him up and keeps him from getting to sleep, especially when it is cold; as a result, he has resorted to sleeping with a heating pad.  The Veteran also reported that normal activities cause increased pain in his back; he stated that he can't even walk the way he used to.  

The Board notes that the Veteran was provided a VA examination in connection with his service-connected lumbosacral strain in December 2014.  This is fairly recent.  However, the Veteran has testified that his back has worsened since then.  Given his testimony, the Board concludes that a remand is necessary to afford the Veteran another VA examination.  In addition, subsequent to the VA examination, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  The December 2014 examination report does not fully satisfy the requirements of 38 C.F.R. § 4.59.  As such, a new examination must be provided to the Veteran to assess his service-connected lumbar spine disability.  

B.  Right ankle and residuals of cold injury.

The Veteran seeks ratings in excess of 10 percent for his service-connected right ankle sprain, and ratings in excess of 30 percent for residuals of cold injury to the right and left feet.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

At his personal hearing in October 2016, the Veteran testified that his conditions have gotten worse since he was last examined in December 2014.  The Veteran testified that he occasionally experiences cramping in his feet, which is the reason that he was prescribed the shoes he was wearing.  The Veteran maintained that the residuals of the frostbite injuries to his feet have also worsened over the last two years.  The Veteran indicated that he is unable to bend the way he used to, and even walking causes him pain.  The Veteran related that he currently experiences increased pain in the ankles; he has to elevate his feet and keep them off the floor.  

The Board notes that the Veteran underwent VA examinations in December 2014 for evaluation of his service-connected right ankle sprain and residuals of cold injury to the right and left feet.  The Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony that his lower extremity conditions have worsened since his last examination, the Veteran should be provided with an additional VA examination to assess the current severity and manifestations of his service-connected right ankle sprain and residuals of cold injury.  

The Board further notes that even had the Veteran not asserted worsening of his right ankle and bilateral foot condition, a remand would still be necessary given the inadequacy of the December 2014 examination.  Specifically, after that examination, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA joint examination must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Upon review, the Board notes that the December 2014 VA examinations did not include passive range of motion testing, or weight-bearing and nonweight-bearing, and they therefore do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted.  Furthermore, all records of treatment a veteran received during the relevant evaluation period for a disability for which an increased rating is sought are pertinent evidence with respect to such claim, and must be secured and considered.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records of the Veteran not already of record and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination of his lumbosacral spine.  The record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary must be performed.  

Tests of range of motion of the lumbosacral spine must be performed to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  This is necessary in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

The extent of any incoordination, weakened movement, and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability must be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner must so state and explain why.  

The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral foot disability, to include bilateral residuals of cold injury.  The record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary must be performed.  The examiner should review the claims folder in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The examiner should specifically state the degree of disability present in the Veteran's feet.  He/she should address and identify any objective evidence of pain, numbness, cold sensitivity or arthralgia, and tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  The examiner should provide an opinion as to the severity of any associated nerve damage in the feet-in particular in the external popliteal nerve-and any paralysis, neuritis, or neuralgia, including whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.  The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  

4.  The Veteran should also be accorded an appropriate VA examination to determine the current nature and severity of his service-connected right ankle sprain.  The record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right ankle.  This is necessary to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is ankylosis.  The examiner should also identify any neurological impairment(s) associated with the Veteran's ankle disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  A complete rationale should be given for all opinions and conclusions expressed in the report.  

5.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After the requested development has been completed, re-adjudicate the claims that are the subject of this Remand.  If any determination remains unfavorable to the Veteran, both he and his attorney should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond thereto before the case is returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


